Citation Nr: 0905261	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1953 to December 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2008, the Veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing has been included in the claims folder.

This case was previously before the Board in October 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
tinnitus.  He contends that his current tinnitus is due to 
his exposure to loud noise in service.  He served in the U.S. 
Marine Corps aboard the U.S.S. Leyte and indicates that he 
fired the anti-aircraft guns without ear protection.  He 
reports that after firing the guns his ears would ring and 
itch.  He further states that he has had ringing in his ears 
ever since service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis or treatment for tinnitus.  Upon 
examination at separation from service in November 1956 the 
Veteran was not noted to have any hearing or ear 
abnormalities.

In April 2008, the Veteran was afforded a VA Compensation and 
Pension audiological examination.  He indicated that he had 
ringing in his ears that began approximately 10 years prior 
to the examination.  It was noted that he had both in service 
and post-service loud noise exposure.  The examiner opined 
that the Veteran's tinnitus was less likely as not due to his 
service in the military.

In the Veteran's testimony at a hearing before the 
undersigned Acting Veterans Law Judge, the Veteran indicated 
that he had experienced ringing in his ears since service.  
He further stated that his exposure to noise after service, 
working as an electrician in a cement factory, was not nearly 
as loud as the noise he was exposed to in service firing the 
anti-aircraft guns.  The Board notes that the Veteran is 
competent to report that he experienced ringing in his ears 
since service and the Board finds this testimony credible.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); see also 
38 C.F.R. § 3.159(a)(2)

In November 2008 the examiner provided an addendum to the 
April 2008 examination report.  The examiner stated that, due 
to the discrepancy in the Veteran's reports of when the 
ringing in his ears began, she was unable to render an 
opinion regarding the etiology of the Veteran's tinnitus 
without resorting to mere speculation.

In light of the evidence above, the Board finds that 
entitlement to service connection for tinnitus is warranted.  
The Veteran was exposed to loud noise in service serving as a 
Marine manning the anti-aircraft guns aboard the U.S.S. 
Leyte.  He is currently diagnosed with tinnitus.  The Board 
finds the Veteran's competent evidence of the presence of 
ringing in his ears since service credible.  In addition, the 
Board notes that tinnitus may occur as a symptom of nearly 
all ear disorders including sensorineural or noise-induced 
hearing loss.  The Merck Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Additionally, the Board notes 
that "high frequency tinnitus usually accompanies [noise-
induced] hearing loss."  The Merck Manual, Section 7, Ch. 
85, Inner Ear.  In this case, the evidence does not 
reasonably disassociate the Veteran's tinnitus from his 
service-connected bilateral hearing loss and noise exposure 
during service.  As such, entitlement to service connection 
for tinnitus is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


